Citation Nr: 0809449	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  00-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1977 to 
September 1997.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2005 and April 2006 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Degenerative changes of the lumbosacral spine are 
causally related to active duty service.

2.  Left shoulder impingement is causally related to active 
duty service. 


CONCLUSIONS OF LAW

1.  Degenerative changes of the lumbosacral spine were 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Left shoulder impingement was incurred in active duty 
service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Low Back 

One of the issues before the Board involves a claim of 
entitlement to service connection back disability.  The 
veteran maintains that his back disability is related to a 
fall from a ladder while he was in service.

October 1991 and January 1996 reports of medical examinations 
show that the spine was clinically evaluated as normal.  A 
March 1996 service medical record shows that the veteran was 
seen for injuring his left rib case when he fell off a ladder 
onto a hard service while working outside.  

In a substantive appeal received in March 2000, the veteran 
state that he was seen at the Wright-Patterson Medical Center 
in Wright-Patterson Air Force Base, Ohio.  Medical records 
from that facility show that December 1997, there was an 
assessment of acute back spasm.  The veteran was later seen 
in January 1998 for low back problems and the assessment was 
L3-S1 disc disease.  In March 1998, the veteran again 
complained of low back pain and it was noted that a Magnetic 
Resonance Imaging (MRI) showed some slight bulge of disc on 
the appendectomy side.  

The veteran was afforded a VA examination in October 1998.  
It was noted that available records were reviewed.  The 
veteran stated that his back pain started all of sudden in 
August 1997 with no injury.  The diagnosis was normal back 
with a notation that a computed tomography (CT) test 
conducted at Wright-Patterson Air Force Base in December 1997 
reported possible degenerative disc disease.  

An April 1999 doctor's note from Jennifer G. Lawrence, M.D. 
of Petaluma Health Center reveals that the veteran was 
evaluated for and would receive treatment for low back pain 
and strain 2 to 3 times a week for 4 weeks.  

April 1999 evaluations from NovaCare show that the veteran 
was seen on three occasions for his back.  In the first 
occasion, it was noted that the veteran needed pain 
medication and that lying on his left side contributed to 
difficulty sleeping.  In the second occasion, the veteran was 
seen for an initial evaluation for lumbar strain, and it was 
noted that he would be seen 2 to 3 times a week for 4 weeks.  
In the third occasion, the assessment was that he tolerated 
well and that his back was better with medicine.

A May 2000 letter from Deane C. DeFontes, Jr., M.D. reveals 
that the veteran was first seen by him in March 1999 for low 
back symptoms with an onset 1 1/2 years ago exacerbated by 
prolonged sitting.  It was noted that the veteran had not 
articulated worsening or debilitating symptoms since then.  
At the veteran's last visit in May 2000, he reported again 
that prolonged sitting produced stiffness and pain that 
required extension of his low back.  The veteran further 
reported frequent bending, lifting, crawling caused similar 
tightness, pain, and gave him trouble extending.  

Dr. DeFontes noted that no radiographs of the spine were 
ordered and noted that he had not received medical records 
documenting findings of a spinal CT or MRI done prior to May 
1999.    

In a letter written by Eric C. Disbrow, M.D. in January 2004, 
he stated that after reviewing previous medical records, 
medical history and VA correspondence, he believed that it 
was as likely as not that the veteran's back disability is 
related to the fall from the ladder in service onto concrete 
porch steps.  

The veteran was afforded a VA examination in March 2004.  It 
was noted that the veteran was the source of information and 
that he appeared to be a good historian; the claims file was 
available for review.  The VA examiner did not find any nerve 
impingement in the lumbosacral area.  Regarding service 
connection, the VA examiner noted that if the veteran did 
have pain that started only a month after retiring from 
service, then the disease "must have started sometime ago 
and manifested itself about a month after retirement."  
However, he stated that if it were due to the fall in 
service, the back is not service connected given there is no 
documentation that the back was injured.

A March 2004 x-ray of the back showed degenerative changes at 
the end plate levels of L2-3 through L5-S1 predominantly 
anteriorly with osteophytic spurring; suspicion for narrowing 
of the disc space at L5-S1; and as far as the "old injury" 
no location was indicated in the clinical history and thus 
clinical correlation was recommended.

An April 2005 addendum reflected that the VA examiner from 
March 2004 reviewed the March 2004 x-rays.  The VA examiner 
stated that his March 2004 VA medical opinion did not change.  

In April 2006, the Board acknowledged that certain records 
from 1997 and 1988 from Wright-Patterson Air Force Base 
documented low back complaints, and at least one impression 
was reported in terms acute back spasm.  It was further 
acknowledged that while a VA examination in October 1998 
showed a normal back, subsequent private records include 
references to back strain.  In addition, the March 2004 VA 
examiner reported that there were no objective findings at 
that time to justify the veteran's complaints with regard to 
the back. However, subsequently received reports of x-rays 
taken at the time of the March 2004 examination showed 
degenerative changes in the lumbosacral spine.  Based on the 
above, the Board remanded the case in April 2006 for another 
VA medical opinion to determine whether the veteran had a 
chronic disability of the back.    

Pursuant to the Board's April 2006 remand, the veteran was 
afforded another VA examination in October 2006.  After a 
review of the claims file and physical examination of the 
veteran, the VA examiner diagnosed chronic low back pain 
without radiculopathy or myelopathy at the time of the 
examination.  The VA examiner stated that it was probable 
that the veteran had mechanical low back pain.  It was his 
opinion that the low back disability is at least as likely as 
not related to the veteran's fall in service.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Without a diagnosed 
disability, the RO requested clarification.

Pursuant to the RO's request for clarification, the March 
2004 VA examiner  reviewed the veteran's claims file and the 
October 2006 VA examination.  He concluded in a July 2007 VA 
examination report that there is no diagnosable back injury 
and resubmitted his March 2004 VA examination report.        

The Board is thus presented with conflicting medical 
opinions.  While a July 2007 VA examination report reflects 
no diagnosable back injury, a March 2004 x-ray shows a 
radiologic description of degenerative changes in the 
lumbosacral spine.  Further, as noted previously, Dr. Disbrow 
in January 2004 opined based on a review of medical records, 
medical history and VA correspondence, that it was as likely 
as not that the veteran's back disability is related to the 
fall from a ladder in service.  He believed that the injury 
from the fall was hard enough to cause rib contusion with 
strain.  He concluded that low back disability could have 
been a direct result of the fall from the ladder reported in 
the veteran's March 1996 service medical records.  

This case has been remanded twice for further development and 
the end result is a lack of consensus among medical 
professionals.  The Board views the x-rays studies showing 
degenerative changes as significant and more persuasive on 
the initial question of whether or not there is current 
disability.  As to the question of causation, the Board finds 
the positive evidence and the negative evidence to be in a 
state of balance.  Service connection for degenerative 
changes of the lumbosacral spine is therefore warranted under 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).   

II.  Left Shoulder

Another issue before the Board involves a claim of 
entitlement to service connection left shoulder disability.  
The veteran maintains that his left shoulder disability is 
also related to a fall from a ladder in service.  As 
previously noted, a March 1996 service medical record shows 
that the veteran was seen for injury for his left rib case 
from falling off a ladder onto a hard surface while working 
outside. 

Post service medical records show that the veteran first 
complained of his left shoulder at a general VA examination 
in November 1997.  At the time, he reported that he had pain 
in the last few weeks when he lay on his left side.  Upon 
physical examination, the examiner observed that the pain was 
more in the left thorax when the veteran lay on his left 
side.

When the veteran was afforded a VA examination in October 
1998 specifically for his left shoulder, the veteran reported 
feeling a sudden onset of left shoulder pain developing in 
approximately August 1997 when he started feeling grinding 
and crunching in his left shoulder.  The examiner diagnosed 
left shoulder impingement syndrome.  The impression from the 
x-ray was negative.  

A March 1999 patient referral from Jennifer G. Lawrence, M.D. 
from Petaluma Health Center showed that the veteran was 
evaluated for left shoulder impingement with a notation that 
he would be treated 2 to 3 times per week for 4 weeks.  
However, an April 1999 evaluation from NovaCare showed a 
negative diagnosis for shoulder impingement.  But, an April 
1999 initial assessment later reflects that the veteran was 
seen for an initial evaluation for the diagnosis of left 
shoulder impingement.  And in June 1999, it was noted that 
the veteran completed a total of three physical therapy 
visits for left shoulder impingement in April 1999.  

A May 2000 letter from Deane C. DeFontes, Jr. M.D. noted that 
that he first saw the veteran in March 1999 and noted that 
the veteran's evaluation then was consistent with left 
shoulder impingement syndrome with no lower extremity 
weakness or neurological signs.  It was noted that the 
veteran was referred to physical therapy and was given 
analgesic and exercise.  It was further noted that the 
veteran later returned in March 1999 and received a 
subacromial bursal corticosteroid injection.  Later in June 
1999, he continued, the veteran obtained good relief of his 
left shoulder for approximately two months with the help of 
medications.  A second corticosteroid injection was done in 
June 1999 and the third was in August 1999.  It was also 
noted that he underwent an orthopedic evaluation in September 
1999.  He that the veteran was last seen in May 2000 and the 
findings were consistent with subacromial bursitis or 
impingement. 

In a letter written by Eric C. Disbrow, M.D. in January 2004, 
he stated that after reviewing previous medical records, 
medical history and VA correspondence, he believed that it 
was as likely as not that the veteran's left shoulder 
impingement is related to the 14 foot fall in service from a 
ladder onto concrete porch steps.  He the injury from the 
fall was hard enough to cause rib contusion with strain.  He 
concluded that left arm disability could have been a direct 
result of the fall from the ladder reported in the veteran's 
March 1996 service medical records.    

However, when veteran was afforded a VA examination in March 
2004 the VA examiner thought otherwise.  It was noted that 
the veteran was the source of information and appeared to be 
a good historian; and it was further noted that the veteran's 
claims file was available for review.  The VA examiner noted 
no objective findings to justify the veteran's complaints.  
He continued that he did not find any shoulder impingement 
syndrome on the left shoulder.  The examiner added that if 
the veteran did have left shoulder pain only a month after 
retiring from service, then the symptoms are not due to fall 
in service, but rather due to a disease process, which must 
have started sometime ago and manifested about a month after 
retirement.  If it is due to the fall, the VA examiner noted, 
then he could not rule that the present discomfort in the 
shoulder was service connected since there is no 
documentation that the shoulder was injured at the time the 
veteran received treatment after the fall.  

Impressions of x-rays from March 2004 were as follows: 
relatively high position of the humeral head with respect to 
the glenoid fossa possibly providing an indirect sign for 
possible rotator cuff tear; otherwise, unremarkable 
appearance of the left shoulder joint and acromioclavicular 
joint without evidence of calcifications or deformity; 
clinical history "old injury" could not be addressed, as 
the character or definite location of the old injury was not 
further specified; and definite post-traumatic changes were 
not seen.  An April 2005 addendum shows that the VA 
examiner's opinion did not change after reviewing x-ray 
reports from the March 2004 VA examination.

In April 2006, the Board acknowledged that the March 2004 VA 
examiner reported that there were no objective findings at 
that time to justify the veteran's complaints with regard to 
the left shoulder.  However, subsequently received reports of 
x-rays taken at the time of the March 2004 examination showed 
left shoulder findings "possibly providing an indirect sign 
for possible rotator cuff tear."  Based on the above, the 
Board remanded the case in April 2006 for another VA medical 
opinion to determine whether the veteran had a chronic 
disability of the back.    

Pursuant to the Board's April 2006 remand, the veteran was 
afforded another VA examination in October 2006.  It was 
noted that there was mild tenderness to palpation over the 
anterior and lateral aspect of the left shoulder and that the 
veteran had a mildly positive impingement sign.  After a 
review of the veteran's claims file and physical examination 
of the veteran, the VA examiner opined that the veteran's 
left shoulder disability is at least as likely as not related 
to the veteran's fall in service.  

Nevertheless, by letter written in July 2007, the VA examiner 
from the March 2004 VA examination reviewed the claims file 
and stated that he could not find abnormality in the 
veteran's left shoulder.

Overall, the Board is presented with medical evidence this is 
for and against the veteran's claim.  On one hand, the March 
2004 VA examiner asserts that there is no current disability 
since he found no impingement syndrome on the veteran's left 
shoulder; on the other hand, various treatment records prior 
to March 2005, as noted above, show treatment for left 
shoulder impingement.  In addition, the most recent VA 
examination shows mildly positive impingement sign in October 
2006.  

Further, as noted previously, Dr. Disbrow in January 2004 
opined based on a review of medical records, medical history 
and VA correspondence, that it was as likely as not that the 
veteran's left shoulder disability is related to the fall 
from a ladder in service.  However, the VA examiner from 
March 2004 stated that if the veteran did have left shoulder 
pain only a month after retiring from service, then the pain 
is not due to the fall, but rather due to a disease process.  
But the VA examiner from the October 2006 examination opined 
that the veteran's left shoulder disability is due to the 
fall in service.  Whether the veteran's pain or left shoulder 
disability is due to disease that "must have started 
sometime ago and manifested itself about a month after 
retirement" or from falling off a ladder, the opinions 
reached by both VA examiners and Dr. Disbrow supports a 
finding that it is at least as likely as not that the 
veteran's left shoulder disability is related to service. 

As with the back disability issue, there is conflicting 
medical evidence.  It does appear clear that the veteran has 
complaints related to the left shoulder.  One of the 
diagnoses is impingement.  There is also an opinion to the 
effect that it is at least as likely as not related to 
service.  While acknowledging the opposing medical evidence, 
the Board believes that the overall facts related to this 
issue also place it within the realm of reasonable doubt 
contemplated by 38 U.S.C.A. § 5107(b).  Service connection 
for left shoulder impingement is therefore warranted. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 





ORDER

Entitlement to service connection for degenerative changes of 
the lumbosacral spine is warranted.  Entitlement to service 
connection for left shoulder impingement is warranted.  The 
appeal is granted as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


